OPINION OF THE COURT
TENDRICH, J.
After a non-jury trial, the lower court entered a judgment on behalf of the Appellee for the full amount of a bond that had been posted to cover towing and storage.
We affirm most of the actions of the lower court with the exception that we find the wrong element of damages was applied. The damages that should have been awarded to the Appellee were the costs of *56towing as well as the storage charges, as provided for in the contract with the county; that is, free storage for the first one and a half days and storage thereafter at the rate of $15.00 per day for the following twenty-one (21) days. The lower court, by using the measure of damages of $25.00 per day, exceeded the terms of the contract and accordingly, we reverse and remand for the imposition of a judgment in accordance with this opinion.
REVERSED AND REMANDED, with directions.
DONNER and LEVINE, JJ., Concur.